COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ZILTHAI O. SOTO,                                  §               No. 08-21-00031-CV

                         Appellant,                 §                  Appeal from the

  v.                                                §            County Court at Law No. 5

  KARLA D. SOTO,                                    §             of El Paso County, Texas

                         Appellee.                  §               (TC# 2018DCM2503)

                                               §
                                             ORDER

       On February 18, 2021, Appellant filed notice of appeal in the above-styled and numbered
cause. The notice of appeal is late, but it was filed within fifteen days after the deadline for the
notice of appeal to be filed. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P.
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension
of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must
still provide the Court with a reasonable explanation for the late filing of the notice of appeal before
the Court may accept the appeal. Accordingly, Appellant is ordered to respond in writing and
provide the Court with a reasonable explanation for filing the notice of appeal late.               See
TEX.R.APP.P. 10.5(b)(1)(C), 26.3; Verburgt, 959 S.W.2d at 617. The explanation is due to be filed
no later than February 28, 2021. If Appellant fails to comply with this order, the appeal is subject
to dismissal without further notice.
       IT IS SO ORDERED this 18th day of February, 2021.

                                                        PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.